Motion for leave to appeal as poor persons granted insofar as to permit the appeals to be consolidated in one appeal book and to be heard upon a typewritten or mimeographed *640record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the attorney for the respondent and files 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court on or before February 6,1962, with notice of argument for the March 1962 Term of this court, said appeals to be argued or submitted when reached. The order of this court, entered on November 28, 1961, is modified accordingly. In all other respects, the motion is denied. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.